Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without at least the instructions/guides or disclosures provided hereinafter which are critical or essential to the practice of the invention are not included in the claims or specification. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  For example applicant does not provide any examples of flexible copper clad laminate (FCCL) which were made by applicant. Applicant provides no thicknesses which would yield a preferential FCCL, no numerical compositions, no specific heat treatments of the metals or alloys that are to be used, no electrolyte concentrations corresponding to the respective metals, no composition ratios of the electrolytes used in the electroforming and electroplating processes, no current densities or conduction times during  the process of sequentially 
Being mindful of the Wands’ factors (recited In re Wands 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988)) such as  (a) the quantity of experimentation necessary to achieve a workable method, (b) the amount of direction or guidance presented, (c) presence or absence of working examples, (d) the nature of the invention, (e) the state of the prior art, (f) relative skill of those in the art, (g) predictability or unpredictability in the art and  (h) breadth of the claims,  it is held that at least factors (a), (b) (c) (d), (f) and (h) are not adequately addressed in this application and therefore applicants’ claims are properly rejected as being based on a non-enabling disclosure. Judge Learned Hand once opined “ It is scarcely necessary to labor the principle that specifications must be more than a suggestion for a promising experiment, hit or miss. They must contain complete directions leading with certainty to the result”.  (Health Products Corp .v. Ex Lax Mfg. Co.  22 F2d 286, 287 (2d Cir. 1927). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, assuming that the specification are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 8-10 wherein applicant recites…wherein the electroforming process is performed in a plating bath equipped with a first metal, a second metal and a third metal… this language is held to be unclear, vague and indefinite because the language does not define the metes and bounds of any invention. More specifically what does “ a plating bath equipped with a first metal, a second metal and a third metal” mean? As further applied to independent Claims 5, 10 and 14 the language… a first electroplating step of forming a conductive pattern with a two-layer alloy structure constituted by the metal layer made    of a first metal and metal layer made of a second metal, by plating the bottom of the metal layer made of the first metal with a second metal” is also held to be unclear, vague and indefinite. (with similar language recited in Claims 10 and 14)   What does applicant mean when applicant    recites that there is a first electroplating step? Isn’t the electroforming step which applicant also recites in  Claims 5, 10 and 14 also an electroplating step?  Moreover what is a two-layer alloy structure?  Initially applicant recites that a “metal layer is made from a first metal”.  Then applicant recites that there is a two-layer structure  which apparently includes a first metal and a second metal where the bottom of the metal layer made of the first metal is plated with a second metal.  In addition Claim 5 is held to be unclear vague and distinct because applicant recites the term” layer” with at two different meanings.  That in lines 14 and 15 applicant recite the term “layer” for a first metal and “layer” for a second metal  wherein the metals are different. Applicant’s Claims 5, 10 and 14 are confusing and well as unclear, vague and indefinite.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 , 4-7, 9-11, 13-15 and 17, assuming that the specification is enabling and further  assuming that the claims are distinct, clear and definite are further rejected under 35 U.S.C. 103 as being unpatentable over Kanda (JP 63296963 A); hereinafter .
Kanda teach a method of making a recording electrode plate from a conductive base material 92).  Mask is placed on conductive surface (6) is plated with gold and nickel (4). After circuit (6) is formed using copper as an electrode copper foil is laminated thereon and both faces are plated with copper. Kashiwagi et al teach a wiring board that includes an insulative resin layer, wirings and a via-hole conductor. The wirings include copper foils The via-hole conductor connects the wirings together and includes a metal portion containing copper, tin and bismuth.  The metal portion includes a first meal region including a link of copper particles, a second metal region including as a main component at least one of tin, a tin-copper alloy and a tin-copper intermetallic compound and a third metallic region including bismuth as a main component. (Cf. abstract) Additionally Kashiwagi et al teach the first metal region (200) having copper particles (180), a second metal region (210) having a metal selected from a  group consisting of tin, tin-copper alloy, and tin-copper intermetallic compound and a third metal (220) which includes bismuth as the main metal.  (Cf. page 4). It would have been obvious to combine the two teachings and provide a method of manufacturing a flexible copper clad laminate (FCCL)  the method including an electroforming step of forming a conductive pattern on a mold for electroforming through electroforming and a transfer step of transferring the conductive pattern from the mold for electroforming to the bottom of a polymer plastic film (10, 10a) wherein the electroforming process is performed in a plating bath equipped with a first metal, a second metal and a third metal (Cf Kashiwagi et al, page 4), wherein the first metal is copper. the second metal serves inter alia …a two-layer alloy (which is not clear or definite) whereas in independent Claim 1 applicant recites inter alia…  a first metal, a second metal and a third metal (and then attempts to define what each the “first metal”, “the second metal” and the “third metal” are. Even with this dis-similarity from independent Claim 1 independent Claim 5 is held to have been obvious in view of the Kanda/Kashiwagi et al combination because  It would have been obvious to combine the two teachings and provide a method of manufacturing a flexible inter alia …a two-layer alloy (which is not clear or definite) structure  constituted by the metal layer of the first metal and a binary metal and a binary alloy layer whereas in independent Claim 5 applicant recites inter alia… …   a first metal and a metal layer made of a second metal. Even with this dis-similarity from independent Claim 5 independent Claim 5 is held to have been 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729